Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 09/21/2021 has been entered. Claims 1, 3-17 and 20-30 have been amended. Claims 1-30 are still pending in this application with claims 1, 17, 21 and 30 being independent.
 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
6.	Claims 1-6, 8-10, 17, 18, 20-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of KAKANI (US Pub. No: 2011/0065440 A1). 
	Regarding claim 1, Gupta et al. teach a method for wireless communication (see Abstract and Fig.1), comprising: receiving, from a first wireless device, a management frame at a second wireless device, wherein the management frame comprises a multi-band wrapper information element or a neighbor report information element (see Fig.1 and para [0092] wherein multiband mobile device 110/second_ wireless_device receiving from multiband AP130/first_wireless_device, information ("the band condition information") indicating one or more conditions of the plurality of wireless communication bands supported by multiband mobile device 110, is mentioned and also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0195] & [0196]), wherein the multi-band wrapper information element or the neighbor report information element comprises one or more subelements, each subelement comprising an indication of a frequency band of one or more frequency bands (see Figures 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length (see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see Figures 6A/6B, wherein Source Band Information field & Target Band Information field having one or more subelements & with variable length, is shown and also see paragraphs [0206]  & [0219]);  
identifying information for performing communications over one or more indicated frequency bands of the one or more frequency bands based at least in part on the multi-band wrapper information element or the neighbor report information element (see para [0094] wherein controller 118 of multiband mobile device 110 being configured to select/identify a band to be used by multiband mobile device 110 to communicate all traffic with multiband AP 130, is mentioned and also see para [0141] wherein the controller 118 of multiband mobile device 110 taking the selected band of Neighbor AP Information Element (IE) into account, and controlling multiband mobile device 110 to connect to multiband AP 130 on the selected band, is mentioned); and 
communicating over the one or more indicated frequency bands based at least in part on identifying the information for performing communications (see para [0094] wherein controller 118 of multiband mobile device 110 being configured to select a band 
Gupta et al. teach the above method comprising each subelement comprising an indication of a frequency band of one or more frequency bands and the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length as mentioned above, but Gupta et al. is silent in teaching the above method comprising each subelement comprising operating parameters associated with the frequency band and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters.
However, KAKANI teaches a method (see Abstract and Figures 1 & 2) comprising each subelement comprising operating parameters associated with the frequency band (see Fig.2 and para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned and also see paragraphs [0049] & [0051]) and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters (see Fig.2, see para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band also the parameters being scaled to meet the available resources in the new band, is mentioned, see para [0048] wherein the management frame 300 that contains the  "Switching Streams Parameters" information element, including a MAC header that comprises frame control, duration, address, and sequence control information & a variable length frame body containing information specific to the management frame type and subtype, is mentioned and also see para [0053] wherein a  multi-band capable STA/device indicating the FST modes that it supports through the FST Mode field in transmitted Multi-band information elements, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. to have each subelement comprising operating parameters associated with the frequency band and also to have the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices in multi-band wireless communication system.
Regarding claim 2, Gupta et al. and KAKANI together teach the method of claim 1.
Gupta et al. further teach the method of claim 1, wherein the neighbor report information element indicates a neighboring basic service set that is implemented by or 
Regarding claim 3, Gupta et al. and KAKANI together teach the method of claim 1.
Gupta et al. further teach the method of claim 1, wherein identifying the information for performing communications comprises: decoding the one or more subelements and identifying one or more indicated frequency bands corresponding to the one or more subelements and one or more operating parameters associated with the one or more indicated frequency bands (see paragraphs [0229] & [0230]). 
Regarding claim 4, Gupta et al. and KAKANI together teach the method of claim 3.
Gupta et al. is silent in teaching the method of claim 3, wherein the multi-band wrapper information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field, wherein identifying the information for performing communications comprises: decoding the length field and determining the length of the information field.
However, KAKANI teaches the method of claim 3, wherein the multi-band wrapper information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field (see Fig.2, wherein the management frame including length field of information element, is shown and also see paragraphs [0012] & [0013]), wherein identifying the information for 
Regarding claim 5, Gupta et al. and KAKANI together teach the method of claim 3.
	Gupta et al. further teach the method of claim 3, wherein the information field comprises a control field indicating the frequency band of a given subelement of the multi-band wrapper information element or the neighbor report information element (see Fig.6B, field for Band Frequency and para [0219]), wherein communicating over the one or more indicated frequency bands comprises: communicating over the indicated frequency band based at least in part on the operating parameters of the given subelement (see paragraphs [0078] & [0163]). 
Regarding claim 6, Gupta et al. and KAKANI together teach the method of claim 1.
	Gupta et al. further teach the method of claim 1, wherein the multi-band wrapper information element or the neighbor report information element comprises an indication that the second wireless device can associate with the first wireless device over a frequency band of the one or more frequency bands without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned and also see paragraphs [0138] & [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP 
Regarding claim 8, Gupta et al. and KAKANI together teach the method of claim 1.
	Gupta et al. further teach the method of claim 1, wherein the management frame comprises at least one operating parameter that indicates a transmit power for the one or more frequency band (see para [0093] wherein the selected frequency band to be used by multiband mobile device 110 to communicate with multiband AP 130 being based on a power state and/or a battery state of multiband mobile device 110, is mentioned and also see para [0163]). 
Regarding claims 9 &10, Gupta et al. and KAKANI together teach the method of claim 1.
Gupta et al. is silent in teaching the method of claim 1, wherein the management frame comprises at least one operating parameter that indicates channel access information and wherein the at least one operating parameter that indicates channel access information includes at least one of a trigger based access information or enhanced distributed channel access information. 
However, KAKANI teaches the method of claim 1, wherein the management frame comprises at least one operating parameter that indicates channel access information and wherein the at least one operating parameter that indicates channel access information includes at least one of a trigger based access information or when a channel is to be changed, stations that are a part of the network being informed of the impending change by an action frame (which can include trigger based access information) so that they may prepare to switch to the specified new channel, is mentioned and also see para [0049]) (and the same motivation is maintained as in claim 1). 
	Regarding claim 17, Gupta et al. teach a method for wireless communication (see Abstract and Fig.1), comprising: generating a multi-band wrapper information element or a neighbor report information element (see para [0088] wherein controller 138 of multiband AP130/first_wireless_device selecting/generating a first band to be used by multiband mobile device 110/second_wireless_device to communicate traffic of one or more first traffic types, is mentioned , also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0196] & [0234]), the multi-band wrapper information element or the neighbor report information element comprising one or more subelements, each subelement comprising an indication of a frequency band of the one or more frequency bands (see Figures 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length (see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see Figures 6A/6B, wherein Source Band Information field & Target Band Information field having one or more subelements & with variable length, is shown and also see paragraphs [0206]  & [0219]);  
generating a management frame comprising the multi-band wrapper information element or the neighbor report information element (see para [0080] wherein the multiband AP 130 being configured to select/generate the wireless communication band to communicate between multiband mobile device 110 and multiband AP 130 based on a band performance criterion, for example, an interference management parameter, etc. is mentioned and also see paragraphs [0100] & [0141]); and transmitting the management frame from a first wireless device to a second wireless device (see paragraphs [0141] wherein the transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0052] & [0131]). 
Gupta et al. is silent in teaching the above method comprising identifying a set of operating parameters for one or more frequency bands supported by a first wireless device, each subelement comprising operating parameters associated with the frequency band and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters.
However, KAKANI teaches a method (see Abstract and Figures 1 & 2) comprising identifying a set of operating parameters for one or more frequency bands supported by a first wireless device and each subelement comprising operating parameters associated with the frequency band (see Fig.2 and para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate/identify the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned and also see paragraphs [0049] & [0050]) and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters (see Fig.2, see para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned, see para [0048] wherein the management frame 300 that contains the  "Switching Streams Parameters" information element, including a MAC header that comprises frame control, duration, address, and sequence variable length frame body containing information specific to the management frame type and subtype, is mentioned and also see para [0053] wherein a  multi-band capable STA/device indicating the FST modes that it supports through the FST Mode field in transmitted Multi-band information elements, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. to include both identifying a set of operating parameters for one or more frequency bands supported by a first wireless device & each subelement comprising operating parameters associated with the frequency band and also to have the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices in multi-band wireless communication system.
Regarding claim 18, Gupta et al. and KAKANI together teach the method of claim 17.
Gupta et al. further teach the method of claim 17, wherein the neighbor report information element indicates a neighboring basic service set that is implemented by or collocated with the first wireless device (see Fig.1 and para [0178] wherein the AP 302/130 sending to multi-mode STA 306/110 an autonomous BSS Transition request 
Regarding claim 20, Gupta et al. and KAKANI together teach the method of claim 17.
Gupta et al. further teach the method of claim 17, wherein generating the multi-band wrapper information element or the neighbor report information element comprises at least one of: generating a length field comprising an indication of a length of the information field, generating a control field within the information field, wherein the control field indicates the frequency band of a given subelement of the multi-band wrapper information element or the neighbor report information element and generating an indication that the second wireless device can associate with the first wireless device over a frequency band of the one or more frequency bands without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned and also see paragraphs [0138] & [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP Information Element (IE) including an indication of a selected band the Multiband mobile device 110 connecting to multiband AP 130 on the selected band, is mentioned). 
Regarding claim 21, Gupta et al. teach an apparatus for wireless communication (see Abstract and Fig.1, Multiband mobile device 110/apparatus & para [0053]), comprising: a first interface (see Fig.1, block 114 and para [0052]); a second interface (see Fig.1, block 116 and para [0052]); and a wireless modem coupled with (see Fig.1 and para [0092] wherein multiband mobile device 110/second_ wireless_device receiving/obtaining from multiband AP130/first_wireless_device, information ("the band condition information") indicating one or more conditions of the plurality of wireless communication bands supported by multiband mobile device 110, is mentioned and also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0195] & [0196]), wherein the multi-band wrapper information element or the neighbor report information element comprises one or more subelements, each subelement comprising an indication of a frequency band of one or more frequency bands (see Figures 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0141]); 
identify information for performing communications over one or more indicated frequency bands of the one or more frequency bands based at least in part on the multi-wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length (see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see Figures 6A/6B, wherein Source Band Information field & Target Band Information field having one or more subelements & with variable length, is shown and also see paragraphs [0206]  & [0219]);  
communicate, via the first interface or the second interface, the one or more indicated frequency bands based at least in part on identifying the information for performing communications (see para [0094] wherein controller 118 of multiband mobile device 110 being configured to select a band to be used by multiband mobile device 110 and communicating all traffic with multiband AP 130, is mentioned and also see paragraphs [0095] & [0141]). 
Gupta et al. is silent in teaching the above apparatus comprising each subelement comprising operating parameters associated with the frequency band and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters.
However, KAKANI teaches an apparatus (see Abstract and Fig.1, wireless device 100B) comprising each subelement comprising operating parameters associated with the frequency band (see Fig.2 and para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned and also see paragraphs [0049] & [0051]) and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters (see Fig.2, see para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned, see para [0048] wherein the management frame 300 that contains the  "Switching Streams Parameters" information element, including a MAC header that comprises frame control, duration, address, and sequence control information & a variable length frame body containing information specific to the management frame type and subtype, is mentioned and also see para [0053] wherein a  multi-band capable ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Gupta et al. to have each subelement comprising operating parameters associated with the frequency band and also to have the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices  in multi-band wireless communication system.
Regarding claim 22, Gupta et al. and KAKANI together teach the apparatus of claim 21.
Gupta et al. further teach the apparatus of claim 21, wherein the neighbor report information element indicates a neighboring basic service set that is implemented by or collocated with the first wireless device (see Fig.1 and para [0178] wherein the AP 302/130 sending to multi-mode STA 306/110 an autonomous BSS Transition request including a Target BSSID of neighboring BSS managed by the neighbor AP, is mentioned and also Fig.6B, BSSID & see para [0220]). 
	Regarding claim 23, Gupta et al. and KAKANI together teach the apparatus of claim 21.

Regarding claim 24, Gupta et al. and KAKANI together teach the apparatus of claim 23.
Gupta et al. is silent in teaching the apparatus of claim 23, wherein the multi-band wrapper information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field, and the wireless modem is further configured to: decode the length field; and determine the length of the information field. 
However, KAKANI teaches the apparatus of claim 23, wherein the multi-band wrapper information element or the neighbor report information element comprises a length field comprising an indication of a length of the information field (see Fig.2, wherein the management frame including length field of information element, is shown and also see paragraphs [0012] & [0013]), and the wireless modem is further configured to: decode the length field and determine the length of the information field (see paragraphs [0050] & [0051]) (and the same motivation is maintained as in claim 21). 
Regarding claim 25, Gupta et al. and KAKANI together teach the apparatus of claim 23.
Gupta et al. further teach the apparatus of claim 23, wherein the information field comprises a control field indicating the frequency band of a given subelement of the 
	Regarding claim 26, Gupta et al. and KAKANI together teach the apparatus of claim 21.
	Gupta et al. further teach the apparatus of claim 21, wherein the multi-band wrapper information element or the neighbor report information element comprises an indication that the second wireless device can associate with the first wireless device over a frequency band of the one or more frequency bands without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned and also see paragraphs [0138] & [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP Information Element (IE) including an indication of a selected band & the Multiband mobile device 110 connecting to multiband AP 130 on the selected band, is mentioned), and the wireless modem is further configured to: associate with the first wireless device without performing a scanning or probing operation (see paragraphs [0136] & [0141]). 
	Regarding claim 28, Gupta et al. and KAKANI together teach the apparatus of claim 26.
 wherein multiband mobile device 110/second_ wireless_device receiving from multiband AP130/first_wireless_device, information ("the band condition information") indicating one or more conditions of the plurality of wireless communication bands supported by multiband mobile device 110, is mentioned and also see paragraphs [0141] and [0196]), the wireless modem further configured to negotiate, over the first frequency band, an acknowledgement procedure for communications with the second wireless device over on a different frequency band of the one or more frequency bands (see paragraph [0223] wherein multiband mobile station 110 transmitting Band Steering Command ANQP message 600 to multiband AP 130, to request to move from one band to another band and Multiband AP 130 acknowledging the request, is mentioned). 
Regarding claim 29, Gupta et al. and KAKANI together teach the apparatus of claim 21.
	Gupta et al. further teach the apparatus of claim 21, wherein the one or more subelements comprise a plurality of subelements, each subelement comprising a plurality of information elements (see Figures 6A/6B and paragraphs [0196] & [0219]). 
Regarding claim 30, Gupta et al. teach an apparatus for wireless communication (see Abstract and Fig.1, Multiband AP 130/apparatus), comprising: a first interface (see Fig.1, block 134 and para [0052]); a second interface (see Fig.1, block 136 and para [0052]); and a wireless modem coupled with the first interface and the second interface (see Fig.1, block 138 and para [0054]), wherein the wireless [0088] wherein controller 138 of multiband AP130/first_wireless_device selecting/generating a first band to be used by multiband mobile device 110/second_wireless_device to communicate traffic of one or more first traffic types, is mentioned , also see para [0141] wherein transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0196] & [0234]), wherein the multi-band wrapper information element or the neighbor report information element comprises one or more subelements, each subelement comprising an indication of a frequency band of the one or more frequency bands (see Figures 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0141]), and wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length (see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see );  
generate a management frame comprising the multi-band wrapper information element or the neighbor report information element (see para [0080] wherein the multiband AP 130 being configured to select/generate the wireless communication band to communicate between multiband mobile device 110 and multiband AP 130 based on a band performance criterion, for example, an interference management parameter, etc. is mentioned and also see paragraphs [0100] & [0141]); and output via the first interface the management frame from a first wireless device to a second wireless device (see paragraphs [0141] wherein the transmitter 134 of multiband AP130/first_wireless_device transmitting a Neighbor AP Information Element (IE) including an indication of the selected band to the multiband mobile device 110/second_ wireless_device, is mentioned and also see paragraphs [0052] & [0131]).
Gupta et al. is silent in teaching the above apparatus comprising 
identifying a set of operating parameters for one or more frequency bands supported by a first wireless device, each subelement comprising operating parameters associated with the frequency band and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters.
However, KAKANI teaches an apparatus (see Abstract and Fig.1, wireless device 100A) comprising identifying a set of operating parameters for one or more frequency bands supported by a first wireless device and each subelement comprising Fig.2 and para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate/identify the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned and also see paragraphs [0049] & [0050]) and wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters (see Fig.2, see para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned, see para [0048] wherein the management frame 300 that contains the  "Switching Streams Parameters" information element, including a MAC header that comprises frame control, duration, address, and sequence control information & a variable length frame body containing information specific to the management frame type and subtype, is mentioned and also see para [0053] wherein a  multi-band capable STA/device indicating the FST modes that it supports through the FST Mode field in transmitted Multi-band information elements, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Gupta et al. to include both identifying a set of operating parameters for one or more frequency bands supported by a first wireless device & each subelement comprising operating that indicates the presence of at least some of the operating parameters, disclosed by KAKANI in order to provide an effective mechanism to efficiently enable negotiating the parameters to be established when switching of at least a portion of the existing data/traffic streams to a new frequency band and thereby providing optimum quality of service for data transmission between wireless devices in multi-band wireless communication system.
7.	Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of KAKANI (US Pub. No: 2011/0065440 A1) and further in view of CHU et al. (US Pub. No: 2013/0266136 A1).
Regarding claim 7, Gupta et al. and KAKANI together teach the method of claim 6.
Gupta et al. further teach the method of claim 6, wherein the management frame is transmitted over a first frequency band of the one or more frequency bands (see paragraphs [0092] and [0197]), the method further comprising negotiating, over the first frequency band, an acknowledgement procedure for communications with the second wireless device over on a different frequency band of the one or more frequency bands (see paragraph [0223] wherein multiband mobile station 110 transmitting Band Steering Command ANQP message 600 to multiband AP 130, to request to move from one frequency band to another frequency band and Multiband AP 130 acknowledging the request, is mentioned).

However, CHU et al. teach a method (see Abstract) comprising: negotiating, over the first frequency band, a security key for communicating with the second wireless device on a different frequency band of the one or more frequency bands (see para [0025] wherein in the FST approach between wireless devices, the negotiated operating parameters in the FST Setup Request and FST Setup Response being a new band identifier, a new band channel, new band media access control (MAC) addresses, a new band BSSID, a new band beacon interval, a new band STA role (AP, STA, PCP, etc.), new band security cipher suite (which contains a security key for communicating on a different frequency band), and so on that are contained in a Multi-band element in the Setup Request and Setup Response, is mentioned and also see para [0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and KAKANI to include negotiating, over the first frequency band, a security key for communicating with the second wireless device on a different frequency band of the one or more frequency bands, disclosed by CHU et al. in order to provide an effective mechanism for efficiently switching of wireless stations (STAs) that are communicating through a tunneled direct link setup (TDLS) link from one frequency band to another frequency band in the wireless communication system.
Regarding claim 27, Gupta et al. and KAKANI together teach the apparatus of claim 26.
Gupta et al. further teach the apparatus of claim 26, wherein the management frame is outputted via the second interface over a first frequency band of the one or more frequency bands (see paragraphs [0092] and [0197]).
Gupta et al. and KAKANI together yet are silent in teaching the apparatus of claim 26, wherein the wireless modem is further configured to negotiate, over the first frequency band, a security key for communicating with the second wireless device on a different frequency band of the one or more frequency bands. 
However, CHU et al. teach a system (see Abstract and Fig.3) wherein the wireless modem is further configured to negotiate, over the first frequency band, a security key for communicating with the second wireless device on a different frequency band of the one or more frequency bands (see para [0025] wherein in the FST approach between wireless devices, the negotiated operating parameters in the FST Setup Request and FST Setup Response being a new band identifier, a new band channel, new band media access control (MAC) addresses, a new band BSSID, a new band beacon interval, a new band STA role (AP, STA, PCP, etc.), new band security cipher suite (which contains a security key for communicating on a different frequency band), and so on that are contained in a Multi-band element in the Setup Request and Setup Response, is mentioned and also see para [0031]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Gupta et al. and KAKANI to have the wireless modem being further configured to negotiate, over the .
8.	Claims 11 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of KAKANI (US Pub. No: 2011/0065440 A1) and further in view of Cordeiro (US Pub. No: 2014/0010186 A1).
Regarding claim 11, Gupta et al. and KAKANI together teach the method of claim 1.
Gupta et al. further teach the method of claim 1, wherein the one or more subelements comprise a plurality of subelements, each subelement comprising a plurality of information elements associated with the frequency band, wherein the indication of the frequency band comprises an information element indicating the frequency band (see Figures 6A/6B & para [0219] wherein band information tuple 630 of ANQP message including a band frequency 632, is mentioned, see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see para [0141]).
 Gupta et al. and KAKANI together yet are silent in teaching the method of claim 1, wherein the information elements within each subelement are ordered so that the 
However, Cordeiro teaches a method (see Abstract and Fig.1) wherein the information elements within each subelement are ordered so that the information element indicating the frequency band is located at a beginning of the plurality of information elements (see Fig.4 and para [0024] wherein Response frame 304 including more/plurality of multiband elements (MBEs), is mentioned and also in the multiband element 404 including a band ID field  to indicate the associated frequency band of the available channel, is mentioned and also see para [0026]), the method further comprising: delineating between the one or more subelements based on identifying consecutive information elements indicating respective frequency bands (see Fig.4 and para [0025] wherein the status code field 406 including a status code that may indicate to a receiving station 102 that the order of the two or more multiband elements 404 in the response frame 304 (that can include delineating between the one or more subelements based on identifying consecutive information elements), is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and KAKANI to have the information elements within each subelement being ordered so that the information element indicating the frequency band is located at a beginning of the plurality of information elements and also to include delineating between the one or 
Regarding claim 12, Gupta et al. and KAKANI together teach the method of claim 1.
Gupta et al. and KAKANI together yet are silent in teaching the method of claim 1, wherein the information elements within each subelement are ordered based at least in part on an element identifier value of each information element, the method further comprising: delineating between the one or more subelements of the multi-band wrapper information element or the neighbor report information element based at least in part on an out-of-order condition between adjacent information elements in the multi-band wrapper information element or the neighbor report information element. 
However, Cordeiro teaches a method (see Abstract and Fig.1) wherein the information elements within each subelement are ordered based at least in part on an element identifier value of each information element (see Fig.4 and para [0024] wherein Response frame 304 including more/plurality of multiband elements (MBEs), is mentioned and also in each multiband element 404 including a BSSID field to indicate the BSSID, is mentioned and also see para [0026]), the method further comprising: delineating between the one or more subelements of the multi-band wrapper that the order of the two or more multiband elements 404 in the response frame 304 (that can include delineating between the one or more subelements based on an out-of-order condition between adjacent information elements), is mentioned and also see para [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and KAKANI to have the information elements within each subelement being ordered based at least in part on an element identifier value of each information element and also to include delineating between the one or more subelements of the multi-band wrapper information element or the neighbor report information element based at least in part on an out-of-order condition between adjacent information elements in the multi-band wrapper information element or the neighbor report information element, disclosed by Cordeiro in order to provide an effective mechanism for efficiently providing multiband operations within non-coextensive frequency bands for plurality of stations joining a network that is managed by the central controller and also managing use of these different frequency bands to provide a better quality of service for users and an improved user experience in wireless communication system.
Regarding claim 13, Gupta et al. and KAKANI together teach the method of claim 1.


Gupta et al. and KAKANI together yet are silent in teaching the method of claim 1, wherein the information elements within each subelement are ordered based at least in part on an element identifier value of each information element and wherein the method further comprising: inheriting an information element associated with the first frequency band for transmissions over the one or more frequency bands. 
However, Cordeiro teaches a method (see Abstract and Fig.1) wherein the information elements within each subelement are ordered based at least in part on an element identifier value of each information element (see Fig.4 and para [0024] wherein Response frame 304 including more/plurality of multiband elements (MBEs), is mentioned and also in each multiband element 404 including a BSSID field to indicate the BSSID, is mentioned and also see para [0026]) and wherein the method further comprising: inheriting an information element associated with the first frequency band for transmissions over the one or more frequency bands (see para [0025] wherein when indicated by the status code field 406, a station with multiband capability, such as station 102, first using/inheriting the channel indicated in the first multiband element 404 of the response frame 304, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and KAKANI to have the information elements within each subelement being ordered based at least in part on an element identifier value of each information element and also to .
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No: 2015/0282032 A1) in view of KAKANI (US Pub. No: 2011/0065440 A1) and further in view of KAKANI et al. (US Pub. No: 2018/0054818 A1).
Regarding claim 19, Gupta et al. and KAKANI together teach the method of claim 17.
Gupta et al. further teach the method of claim 17, wherein a first basic service set is associated with a first frequency band of the one or more frequency bands and a second basic service set is associated with a second frequency band of the one or more frequency bands (see Fig.5 and para [0206] wherein Multiband Information ANQP message 500 including one or more values ("Supported band") 502 indicating one or more/two respective bands supported by a multiband device transmitting Multiband Information ANQP message, is mentioned and see Fig.6B and para [0220] wherein  BSS identifier (BSSID) of respective frequency band, is mentioned).
Gupta et al. and KAKANI together yet are silent in teaching the method of claim 17, wherein the method further comprising: restricting enhanced distributed channel 
However, KAKANI et al. teach a method (see Abstract) wherein the method further comprising: restricting enhanced distributed channel access to the second basic service set based at least in part on a collocation of the first basic service set and the second basic service set (see para [0028] wherein the STA not being able to access the medium to transmit its data by regular EDCA in case of inter -BSS NAV is set (which includes a collocation of the first basic service set and the second basic service set), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. and KAKANI to include restricting enhanced distributed channel access to the second basic service set based at least in part on a collocation of the first basic service set and the second basic service set, disclosed by KAKANI et al. order to provide an effective mechanism for efficiently providing spatial reuse implemented using a plurality of network allocation vectors (NAVs) in wireless communication system.
Allowable Subject Matter
10.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments filed on 09/21/2021 have been fully considered but they are not persuasive. 

13.	In pages 13-15 of Applicant’s remarks, regarding amended independent claims 1, 17, 21 and 30, Applicant mainly mentions that the cited references Gupta, Kakani '440, Chu, Cordeiro, and Kakani '818-alone or in any combination-do not teach or suggest "wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length that indicates the presence of at least some of the operating parameters," as recited in amended independent claim 1 and similarly in other independent claims 17, 21 and 30.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
	Gupta et al. clearly teach wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length (see para [0196] wherein ANQP element/message from multiband AP 130 to multiband mobile device 110 including a field ("the Subtype field")/subelement, which may identify a type of the ANQP element, which may be configured to include a Subtype value representing a Multiband information element, is mentioned and also see Figures 6A/6B, wherein Source Band Information field & Target Band Information field having one or more subelements & with variable length, is shown and also see page 12, para [0206] wherein the Multiband Information ANQP message 500/element including one or more values ("Supported band including optional bands") 502 ( that can all of the above is clearly equivalent to having “the multi-band wrapper information element or the neighbor report information element comprising an information field comprising the one or more subelements and having a variable length”).
	 KAKANI clearly  teaches wherein the multi-band wrapper information element or the neighbor report information element comprising an information field having a variable length that indicates the presence of at least some of the operating parameters (see Fig.2, see para [0005] wherein the information element enabling the transmitting and receiving devices to negotiate the connection setup parameters associated with a requested transfer of the operating frequency band & also the parameters being scaled to meet the available resources in the new band, is mentioned, see para [0048] wherein the management frame 300 that contains the  "Switching Streams Parameters" information element, including a MAC header that comprises frame control, duration, address, and sequence control information & a variable length frame body containing information specific to the management frame type and subtype, is mentioned and also see para [0053] wherein a  multi-band capable STA/device indicating the FST modes that it supports through the FST Mode field in transmitted Multi-band information elements, is mentioned).
BRI) of claim limitation, the cited references Gupta et al. and KAKANI together clearly teach, the above limitation i.e. "wherein the multi-band wrapper information element or the neighbor report information element comprises an information field comprising the one or more subelements and having a variable length that indicates the presence of at least some of the operating parameters," and all other limitations as recited in amended independent claim 1 and similarly in other independent claims 17, 21 and 30, as already mentioned above under Claim Rejections.
14.	In pages 15-16 of Applicant’s remarks, regarding dependent claims 6 and 26, Applicant further mentions that Gupta does not teach or suggest "wherein the multi-band wrapper information element or the neighbor report information element comprises an indication that the second wireless device can associate with the first wireless device over a frequency band of the one or more frequency bands without performing a scanning or probing operation," as recited in dependent claim 6 and similarly in dependent claim 26.
	However, the Examiner respectfully disagrees to the above statement of the Applicant, as Gupta et al. clearly teach wherein the multi-band wrapper information element or the neighbor report information element comprises an indication that the second wireless device can associate with the first wireless device over a frequency band of the one or more frequency bands without performing a scanning or probing operation (see para [0136] wherein multiband mobile device 110 detecting/querying multiband AP 130 for a suggested band to associate with multiband AP 130, e.g., without multiband mobile device 110 having to scan all supported bands, is mentioned para [0141] wherein the transmitter 134 of  multiband AP 130 transmitting to the multiband mobile device 110 a Neighbor AP Information Element (IE) including an indication of a selected band  the & multiband mobile device 110 connecting to multiband AP 130 on the selected band (that includes without performing a scanning or probing operation), is mentioned).
15.	 The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abouelseoud et al. (US Pub. No: 2019/0222995 A1) disclose mechanisms for utilizing multiple-bands for communicating network announcements and maintaining peer communications.
SEOK (US Pub. No: 2016/0205615 A1) discloses mechanisms for scanning multiple bands in wireless LAN system.
Cariou et al. (US Pub. No: 2020/0351783 A1) disclose mechanisms for multi-band link-aggregation pre-negotiated power save modes for wireless devices in wireless communication system.
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
18.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477  
12/8/2021                                                                                                                                                                                           


/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477